     Case 3:20-cv-01109-MMA-BLM Document 17 Filed 03/25/21 PageID.102 Page 1 of 1



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                               SOUTHERN DISTRICT OF CALIFORNIA

8
                                                           Case No.: 20-cv-1109-MMA(BLM)
9     ALIVER RAMIREZ,

10                                        Plaintiff,       ORDER

11    v.                                                   (1) VACATING EARLY NEUTRAL
                                                           EVALUATION AND CASE MANAGEMENT
12    R. GUITIERREZ, et al.,
                                                           CONFERENCE;
13                                    Defendants.
                                                           (2) DENYING AS MOOT DEFENDANT’S
14                                                         MOTIONS SET FORTH IN ECF Nos. 14
                                                           & 15
15

16

17         On February 17, 2021, this Court set an Early Neutral Evaluation and Case Management
18   Conference (“ENE”) for March 31, 2021. ECF No. 13. The Local Rules for the Southern District
19   of California state that ENE conferences should not be set in Section 1983 cases. See CivLR
20   16.1(e)(8). Accordingly, the Court vacates the ENE and all associated dates and denies as moot
21   Defendant’s motions to continue the ENE and to excuse the appearance of Defendants at the
22   ENE. See ECF Nos. 14 & 15.
23
           IT IS SO ORDERED.
24
     Dated: 3/25/2021
25

26

27

28

                                                       1
                                                                                 20-cv-1109-MMA(BLM)
